UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 06-4996



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


GEORGE CORNELIUS DAY, a/k/a Corn,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Walter D. Kelley, Jr.,
District Judge. (1:05-cr-00460-WDK)


Submitted:   February 29, 2008            Decided:   March 12, 2008


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. Jenkins, Jr., BYNUM & JENKINS, PLLC, Alexandria,
Virginia, for Appellant. Chuck Rosenberg, United States Attorney,
LeDora Knight, Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          George Cornelius Day appeals from his convictions for

conspiracy to distribute cocaine base, conspiracy to launder money,

and seven counts of money laundering. On appeal, he challenges the

admission of his prior conviction for possession with intent to

distribute cocaine.     We affirm.

          Day contends that he was denied the right to a fair trial

when the court admitted evidence of his prior conviction under Fed.

R. Evid. 404(b). Review of a district court’s determination of the

admissibility    of   evidence   under   Rule   404(b)   is   for   abuse   of

discretion.     See United States v. Queen, 132 F.3d 991, 995 (4th

Cir. 1997).     Evidence of other crimes is not admissible to prove

bad character or criminal propensity.       Fed. R. Evid. 404(b).       Such

evidence is admissible, however, to prove “motive, opportunity,

intent, preparation, plan, knowledge, identity, or absence of

mistake or accident.”       Id.; see Queen, 132 F.3d at 994.            Rule

404(b) is an inclusive rule, allowing evidence of other crimes or

acts except that which tends to prove only criminal disposition.

See Queen, 132 F.3d at 994-95.

          Evidence of prior acts is admissible under Rule 404(b)

and Fed. R. Evid. 403 if the evidence is (1) relevant to an issue

other than the general character of the defendant, (2) necessary,

and (3) reliable, and if the probative value of the evidence is not

substantially outweighed by it prejudicial effect. Queen, 132 F.3d


                                   - 2 -
at 997.   A limiting jury instruction explaining the purpose for

admitting evidence of prior acts and advance notice of the intent

to introduce evidence of prior acts provide additional protection

to defendants.    See id.

          The    prior   conviction   for    possession    with   intent   to

distribute cocaine involved charges that Day and his wife were

stopped by police officers and cocaine was found in their car.

These charges are similar to one of the charges in the instant case

that Day and his wife transported (and caused to be transported)

drugs for distribution.        See id. at 997 (“[T]he more similar the

prior act is (in terms of physical similarity or mental state) to

the act being proved, the more relevant it becomes.”).              Thus, the

evidence was relevant to Day’s intent and the absence of a mistake.

In addition, the evidence was necessary to corroborate other

testimony that had been challenged on credibility grounds, and to

provide additional objective evidence that Day intended to join the

charged conspiracy with the intent to distribute cocaine.

          Moreover,      the   admission    of   the   conviction    was   not

excessively prejudicial because the conviction involved the same

type of drug and the conduct occurred in relatively the same time

period as the offenses charged in the indictment.                 See United

States v. Boyd, 53 F.3d 631, 637 (4th Cir. 1995) (holding there is

no unfair prejudice when the prior act is no more sensational or

disturbing than the evidence admitted directly supporting the


                                   - 3 -
crimes   with     which   the    defendant     was   charged).    Further,     the

Government gave advance notice of its intent to seek admission of

the conviction, and the district court conducted a balancing

analysis under Rule 403.              After ruling that the evidence was

admissible, the court gave a limiting instruction both when the

evidence was admitted and at the close of evidence.                    Thus, any

danger of unfair prejudice to Day was minimized.*                See Queen, 132

F.3d at 997. Because the court properly considered and applied the

appropriate evidentiary standards, we conclude that the district

court    did    not   abuse     its   discretion     in   admitting    the   prior

conviction.

               Accordingly, we affirm Day’s convictions.              We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                         AFFIRMED




     *
      Moreover, it is clear that the jury listened to and abided by
the court’s instructions. Although Day’s wife’s conviction was
also admitted at trial, she was acquitted of all charges.

                                       - 4 -